NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0378-15T3


MICHELE SPANO-TERLIZZI,

        Plaintiff-Respondent,

v.

LEE SPANO,

        Defendant-Appellant.

_______________________________________


              Submitted February 9, 2017 – Decided May 30, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester
              County, Docket No. FM-08-0812-13.

              Matthew B. Lun, attorney for appellant.

              Michele Spano-Terlizzi, respondent pro se
              (Rebecca A. Berger, on the brief).

PER CURIAM

        Defendant Lee Spano (father) appeals from a provision in an

August 7, 2015 Family Part order obligating him to pay $391 per

week in child support to plaintiff Michele Spano-Terlizzi
(mother), the primary caretaker of the parties' two children.

Following our review of the record and applicable legal

principles, we remand for further proceedings.

                                I

    The parties were married in 1999 and divorced in 2010.

They have two children, presently ages twelve and sixteen.     The

mother has remarried, and she and her husband, Michael Terlizzi,

have one child.

    In accordance with the parties' marital settlement

agreement, the father provided health insurance for their two

children until December 2013, when he lost his job.   At that

job, the father received health insurance benefits for the

children.   Terlizzi then put the parties' two children on a

health insurance plan (plan) he had obtained through his

business.   Although initially the addition of the two children

on the plan did not increase the premium, on June 1, 2014, the

premium soared to $507.44 per month.

    In April 2015, the mother filed a motion seeking, among

other things, that the father pay the cost to maintain the two

children on the plan, as well as reimburse her for premiums on

the children's behalf since June 1, 2014.   She also sought an

increase in child support.


                                2
                                                           A-0378-15T3
    The father filed a cross-motion requesting, in addition to

other relief, the mother's motion be denied.       In his

certification, the father challenged whether the mother or,

rather, Terlizzi on her behalf, actually incurred any out-of-

pocket cost for maintaining the children on the plan.       The

father pointed out an exhibit the mother attached to her motion

revealed Terlizzi's business, not Terlizzi, was paying the cost

to provide health insurance for the parties' children.       The

father did not suggest Terlizzi or his business was responsible

for paying for the children's insurance, but he did posit the

expense of maintaining the children was likely deducted as a

business expense, resulting in the elimination or reduction of

the actual cost of the premium to Terlizzi and, in turn, to the

mother.

    In her certification in response to the father's cross-

motion, the mother failed to provide any competent evidence to

refute the father's contention.       She merely attached a letter

from the business's insurance agent, who proffered the opinion

the employees of Terlizzi's business are "required to pay 100%

for dependents."   However, there was no evidence the insurance

agent was qualified to render this opinion, or had personal

knowledge of how the children's premiums were in fact being


                                  3
                                                             A-0378-15T3
paid.   Moreover, there was no evidence Terlizzi was considered

an employee of his company.

     On August 7, 2015, the court entered an order that directed

the father to reimburse the mother for the premiums she paid for

the children's health insurance beginning in June 2014, but

denied her motion to compel the father to pay current premiums.

The court did order the cost of the children's premiums, "after

crediting [the mother] with the amount paid by her current

spouse, . . . be made part of the child support guideline

calculation."   The court also recalculated the father's child

support obligation and increased it from $298 to $391 per week.

In its calculation of child support, the court factored into the

equation that the mother was paying $130 per week for both

children's health insurance premiums.1

                                II

     On appeal, the father contends the $391 per week in child

support he was ordered to pay is erroneous because the court

improperly assumed the mother was paying the full cost to

provide health insurance for the parties' children.   We agree.


1
   The record does not disclose how the court found the cost to
maintain the parties' children on the plan was $130 per week.
It was not disputed the cost to pay for both children's health
insurance increased to $524.04 per month by the return date of
the motion, which made the weekly cost $121.86 and not $130 per
week.
                                4
                                                         A-0378-15T3
    "The general rule is that findings by the trial court are

binding on appeal when supported by adequate, substantial,

credible evidence."   Cesare v. Cesare, 154 N.J. 394, 411-12

(1998); see also Gnall v. Gnall, 222 N.J. 414, 428 (2015).

"Because of the family courts' special jurisdiction and

expertise in family matters, appellate courts should accord

deference to family court fact[-]finding."    Cesare, supra, 154

N.J. at 413.   It is only "when the trial court's conclusions are

so 'clearly mistaken' or 'wide of the mark'" that we "intervene

and make [our] own findings to ensure that there is not a denial

of justice."   N.J. Div. of Youth & Family Servs. v. E.P., 196
N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Family Servs.

v. G.L., 191 N.J. 596, 605 (2007)).   However, "[a] trial court's

interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special

deference."    Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

    Here, based upon evidence attached to the mother's

certification, the father legitimately raised the question of

whether Terlizzi's business was contributing toward the cost of

the children's health insurance premiums and, if so, the extent

to which the cost to the mother to maintain this plan for the

children was reduced or even eliminated.   The mother did not
                                5
                                                          A-0378-15T3
effectively refute the father's contentions, leaving unanswered

this material question of fact.

    By our calculations, if the mother is not paying for any

health insurance premiums, the father's child support obligation

would be $316 per week, a savings of $322.50 per month for the

father.   Even if the mother were paying only half of the

purported cost of $130 per week for the children's health

insurance, the father's child support would be reduced to $362

per week, a savings to him of $124.70 per month.

    Because the question of fact raised by the father's

certification cannot be resolved on the basis of the parties'

conflicting certifications, we are constrained to vacate the

provision in the August 7, 2015 order that directed the father

to pay $391 per week in child support, and remand this matter

for further proceedings.   On remand, the court shall determine

the actual cost of the children's health insurance premiums and

recompute child support.

    Although, in general, a court must hold a plenary hearing

when confronted with disputed material facts, see Milne v.

Goldenberg, 428 N.J. Super. 184, 201 (App. Div. 2012), we

recognize not every factual dispute requires a hearing.

Harrington v. Harrington, 281 N.J. Super. 39, 47 (App. Div.),

certif. denied, 142 N.J. 455 (1995).   Here, discovery may
                                6
                                                            A-0378-15T3
unearth evidence dispositive of this issue, rendering a fact-

finding hearing unnecessary.   The court shall exercise its

discretion when determining what is required to resolve this

dispute and, if necessary, conduct a plenary hearing if it

perceives there are genuine issues of contested material fact

warranting testimony and credibility findings.

    Remanded for further proceedings consistent with this

opinion.   We do not retain jurisdiction.   Any party aggrieved by

the outcome of the remand seeking appellate review must file a

timely new appeal from that determination.




                                7
                                                          A-0378-15T3